Citation Nr: 0841334	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-18 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for  a claimed 
bilateral hearing loss.  

2.  Entitlement to service connection for claimed bladder 
cancer, to include as secondary to exposure to ionizing 
radiation.  

3.  Entitlement to service connection for claimed skin 
cancer, to include as secondary to exposure to ionizing 
radiation.  

4.  Entitlement to service connection for a claimed blood 
disorder, to include as secondary to exposure to ionizing 
radiation.  

5.  Entitlement to an increased rating for the service-
connected dyshidrosis with hyperhidrosis, currently rated as 
10 percent disabling.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing conducted at the RO in September 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  The currently demonstrated bilateral sensorineural 
hearing loss is shown as likely as not to be due the 
veteran's initial, sustained exposure to increased noise 
levels while serving in World War II.  

2.  The veteran is not shown to have manifested complaints or 
findings referable to a claimed blood disorder in service or 
for many years thereafter.  

3.  The veteran currently is not shown to have a blood 
disorder manifested by anemia that can be causally linked to 
the exposure to ionizing radiation or other event or incident 
of his service in World War II.  

4.  The service-connected skin disability, characterized as 
dyshidrosis with hyperhidrosis, is not shown to involve more 
than 20 percent of the entire body or its exposed surfaces or 
otherwise to require systemic therapy such as the usage of 
corticosteroids or other immunosuppressive drugs.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
bilateral hearing loss disability is due disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).  

2.  The veteran does have a disability manifested by a blood 
disorder due to disease or injury that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 304 (2008).  


3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected dyshidrosis with 
hyperhidrosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. Part 4, §§ 4.7, 
4.118 including Diagnostic Code 7806 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Preliminary Matters
 
With respect to the claims of entitlement to service 
connection, the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  

VA notified the veteran in May and August 2005 correspondence 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  A 
March 2006 letter provided notice of the type of evidence 
necessary to establish disability ratings and effective 
dates.  

Concerning the increased rating claim now on appeal, the 
Board begins by noting that despite the fact that 
notification to the veteran may not have met all of the 
requirements of the VCAA and related case law, including 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
finds that the matter decided below may be addressed at this 
time, without further remand, because any notice error is not 
prejudicial, and because the veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate this claim.  

VA notified the veteran in a May 2007 statement of the case 
(SOC) of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

The SOC informed the veteran of the specific rating criteria 
which would provide a basis for increased rating regarding 
his service-connected skin disorder.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  

The March 2006 letter provided adequate notice of how 
effective dates are assigned.  While the veteran did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the notice provided cured any prejudice that 
may have been present.  

There is no showing of any VA error in notifying or assisting 
prejudices the veteran or reasonably affects the fairness of 
this adjudication.  Indeed, the veteran has not suggested 
that such an error, prejudicial or otherwise, exists.  


Factual Background

The veteran claims that his bilateral hearing loss, bladder 
cancer, skin cancer and blood condition are the result of the 
conditions of his active service in Marine Corps during World 
War II.  He asserts that the later three disorders are due to 
his exposure to ionizing radiation while stationed in 
Nagasaki, Japan.  

A careful review of the service medical records, including 
the veteran's October 1942 enlistment examination and January 
1946 discharge examination, shows no complaints or findings 
referable to a hearing loss, bladder cancer, skin cancer or a 
blood disorder.  The December 1944 records show treatment for 
trichophytosis pedis and for bilateral fungal infections of 
the feet.  

Service connection was granted for bilateral infection of the 
bilateral hands and right foot in September 1946.  A 
noncompensable evaluation was assigned; the veteran did not 
appeal this decision.  The rating was increased to 10 percent 
in March 1951.  

A November 1995 private medical record includes a diagnosis 
of anemia.  A May 1996 record includes a diagnosis of chronic 
anemia, unexplained.  Similar findings were shown as part of 
a January 1997 private record.  

A February 1997 private medical record notes a diagnosis of 
bladder cancer.  Invasive bladder cancer was also mentioned 
as part of a March 1997 private medical record.  

The private medical records on file show the findings of 
various skin disorders (to include cancers).  Erythematous 
plaques involving the upper left chest, shoulder and arms was 
reported in May 1983.  Basal cell carcinoma (BCC) of the nose 
was diagnosed in October 1991.  A July 1998 letter referred 
to BCC in the area of the left lower eyelid.  A May 1999 
pathology report shows BCC at the left posterior ear.  A left 
shoulder BCC was diagnosed in July 2002.  

An October 2001 private medical record includes a diagnosis 
of no evidence of recurrent bladder cancer.  

A private audiology report is on file dated in October 2002.  
The results seem to show the presence of bilateral hearing 
loss, as defined by 38 C.F.R. § 3.385.  

The private cystoscopy testing occurring in October 2003 
notes that no recurrent bladder cancer was present.  

An April 2004 private medical record includes an assessment 
of no evidence of disease [bladder cancer], about eight years 
out from treatment.  

A letter received in April 2005 from a retired Marine Corp 
Colonel indicates that he served with the veteran when their 
unit was stationed in Sasebo, Kyushu.  He added that they had 
made recreational trips to the nearby Nagasaki area where 
they were exposed to remaining radiation fro the atom bomb.  

An April 2005 letter from a private physician shows that he 
treated the veteran for many years.  He discussed the 
veteran's having been exposed to radiation in the Nagasaki 
area.  He opined that this exposure could have been a factor 
in the veteran's development of bladder cancer.  

A May 2005 statement from the veteran notes his being treated 
for a blood disorder after the war.  

A May 2005 letter from another private physician shows that 
he treated the veteran for about 10 years.  He initially saw 
the veteran for treatment of persistent mild anemia.  The 
veteran continued to be anemic without any clear etiology and 
had mild leukopenia at times.  The physician noted that the 
veteran's history of in-service exposure to radiation 
possibly played a role in the development of both his anemia 
and bladder cancer.  

The veteran was afforded a VA skin examination in July 2005.  
His claims folder was reviewed by the examiner.  He 
complained of having intermittent flare-ups affecting the 
skin of his hands and feet.  He denied having any 
interference with his daily living due to his service-
connected skin disorder.  

The examination showed no pustules, ulcers, exfoliation, 
weeping, crusting, scarring or disfigurement.  None of the 
exposed areas or the entire body was reported to be affected.  
Other lesions of the face, neck, arm and legs were observed.  

The examiner opined that these lesions had no relationship to 
the service-connected skin disorder.  Chronic dyshidrotic 
eczema of the hands and feet was diagnosed.  The condition 
was noted to be stable with no evidence of active disease.  

The report of a September 2005 VA audiometric examination 
shows that the examiner had an opportunity to review the 
claims file.  The veteran's in-service acoustic trauma 
exposure was noted.  The examiner opined that there was no 
evidence of hearing loss related to the veteran's military 
service.  

A December 2005 VA outpatient treatment record noted that an 
examination of the veteran's skin showed no rash, pallor or 
jaundice.  

In January 2006, the RO contacted the Defense Threat 
Reduction Agency (DTRA) seeking to certify the veteran's 
participation in radiation risk activity while on active 
duty.  

The DTRA responded in a February 2006 as follows:

[The veteran's] service record 
indicate[d] that he was assigned to "I" 
Battery, 3rd Battalion, 13th Marine 
Regiment, 5th Marine Division, from March 
25, 1944, through December 30, 1945.  
Muster rolls indicate[d] that [he] 
arrived at Sasebo, Japan, on September 
22, 1945.  Sasebo [was] approximately 180 
miles from Hiroshima and 30 miles from 
Nagasaki.  He remained with his unit in 
Sasebo until December 6, 1945, when he 
embarked aboard USS HYDE (APA 173).  He 
sailed the next day and arrived at San 
Diego, California, on December 22, 1945.  
Muster rolls show no temporary duty or 
leave for him to the vicinity of 
Nagasaki.  

The DTRA summarized by reporting that Marine Corps records 
did not document the veteran's presence with the American 
occupation forces in Nagasaki, Japan.  

The veteran was afforded a VA skin examination in April 2007.  
His claims folder is shown to have been reviewed by the 
examiner.  The veteran was noted to have been treated for 
dyshidrotic eczema primarily of the hands but occasionally 
affecting the feet.  He was also shown to be treated for 
widespread solar keratoses of the dorsum of the hands, arms, 
face, and neck.  The veteran reported occasionally developing 
small water-like blisters between his fingers and of the 
palms.  

The examination showed no current evidence of the veteran's 
described skin symptoms.  Some mild dryness of the hands was 
observed.  Feet were normal.  Dyshidrotic eczema with onset 
during active military service with mild recurrence of the 
hands and feet, not currently active, was diagnosed.  

Widespread solar keratoses unrelated to the dyshidrotic 
eczema was also diagnosed.  The examiner added that the total 
affected percentage of skin involvement of the service-
connected disability was zero.  

An October 2007 VA audiology outpatient record notes the 
presence of hearing loss limitations due to sensorineural 
hearing loss.  

At his September 2008 hearing, the veteran testified that he 
was not sure about either the dates or locations concerning 
his being stationed in Nagasaki.  See page four of hearing 
transcript (transcript).  He added he was first diagnosed 
with bladder cancer in 1995 or 1996.  See page five of 
transcript.  He also noted that he had had many skin cancers 
removed.  See page seven of transcript.  

The veteran also reported first being been treated for a 
blood disorder in the early 1990's.  See page nine of 
transcript.  He described this as being anemia or unclear 
etiology and mild leukopenia.  He added that he was first 
afforded a hearing examination about three years earlier.  
See page 12 of transcript.  


Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease, including 
cancer, to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  

The Board is also mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).  

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be established by three different methods.  First, if a 
veteran who is exposed to radiation during active service 
later develops one of the diseases a listed in 38 C.F.R. 
§ 3.309(d), a rebuttable presumption of service connection 
arises.  See 38 C.F.R. §§ 3.307, 3.309. The diseases listed 
in 38 C.F.R. § 309(d) are ones that the VA Secretary has 
determined have a positive association with radiation 
exposure.  

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 38 
C.F.R. § 3.311(b) or established by competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease), if the VA Undersecretary for Benefits determines 
that a relationship, in fact, exists between the disease and 
the veteran's radiation exposure in service.  

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing that the disease was incurred 
during or aggravated by service without regard to the 
statutory presumptions.  Combee v. Brown, 34 F.3d 1039, 1043- 
44 (Fed. Cir. 1994).  

The application of the above provisions is dependent upon 
establishing that the veteran was exposed to ionizing 
radiation during active service.  A "radiation-exposed" 
veteran is one who, while serving on active duty, 
participated in radiation-risk activity.  

"Radiation-risk activity" is defined, in part, as onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; or the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946.  

The term "occupation of Hiroshima or Nagasaki, Japan by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d)(3)(i), 
(d)(3)(ii)(A)&(B), (vi).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 C.F.R. § 
3.309(d)(2) are leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract; bronchiolo-alveolar carcinoma; 
cancer of the bone; cancer of the brain; cancer of the colon; 
cancer of the lung; and cancer of the ovary.  38 C.F.R. 
§ 3.309(d).  

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  

The term "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following:  (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer and (xxiv) Any other cancer.  
38 C.F.R. § 3.311(b)(2).  

38 C.F.R. § 3.311 also provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  

Section 3.311(a) calls for the development of a dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumption period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected skin disability has been 
evaluated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code (Code) 7806.

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disorders.  As this appeal follows from the 
veteran's April 2005 claim for increase, only the revised 
criteria are for application.  

Under the revised criteria, a 10 percent rating is warranted 
for dermatitis or eczema affecting at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed area affected, 
or; when intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  

A 30 percent rating is warranted for dermatitis or eczema 
affecting 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed area affected, or; when systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  

A 60 percent rating requires more than 40 percent of the 
entire body, or more than 40 percent of exposed area 
affected, or; constant or near constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806.  


Analysis

Bilateral Hearing Loss

While in-service acoustic trauma is conceded, the service 
medical records make no mention of any complaints or findings 
of a hearing loss.  An October 2002 private audiology report 
seems to show the presence of bilateral hearing loss.  Such a 
lapse of time between service and the earliest documentation 
of current disability (2002) is one factor for consideration 
in deciding a claim of service connection.  

The VA examiner in September 2005 in this regard found no 
evidence of hearing loss related to the veteran's military 
service, but he did not address the credible evidence showing 
the excessive noise exposure in service and hearing problems 
shortly thereafter.  

Significantly, during the recent hearing, the veteran 
reliably testified about his exposure to increased noise 
level with an artillery unit in training and on Iwo Jima in 
connection with his service in the Marine Corps during World 
War II.  He also reported having had serious hearing problems 
shortly after service.  

Given these competent lay statements, and the other evidence 
of increased noise exposure in service, the Board finds the 
record to be in relative equipoise in showing that the 
current bilateral sensorineural hearing loss as likely as not 
was due the veteran's initial and sustained exposure to 
increased noise level during his distinguished combat service 
in World War II.  

Regarding the assertions made by the veteran as to a causal 
relationship between in-service noise exposure and service, 
such lay statements are competent evidence as to his own 
personal observations of hearing problems.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  


Blood Disorder

The veteran asserts having a blood disorder that is causally 
linked to his exposure to ionizing radiation while serving 
during the occupation of Japan.  

However, the evidentiary record does not present a current 
diagnosis of a claimed blood disorder.  While anemia was 
first diagnosed in 1995, the etiology of this manifestation 
was not identified.  

Absent a diagnosis of a blood disorder, his current 
manifestations cannot be presumptively linked to service on 
any basis.  While a private physician in May 2005 commented 
that the veteran's history of in-service exposure to 
radiation possibly played a role in the development of his 
anemia, this statement alone is not sufficient to causally 
link the development of the claimed manifestations to 
radiation exposure in service.  

In short, on its face, it cannot constitute competent nexus 
evidence.  The appellant's assertions also cannot be afforded 
probative weight in the absence of evidence that he has the 
expertise to render opinions about medical matters.  See 
Espiritu, supra.  

In sum, in the absence of a current diagnosis, the evidence 
of record must be found to preponderate against the veteran's 
claim.  Moreover, the veteran is not shown to have manifested 
complaints or findings of a blood disorder in service or for 
many years thereafter.  


Increased Rating

Dyshidrosis and Hyperhidrosis

Considering the evidence of record in light of the applicable 
rating criteria, the Board finds that an increased rating for 
the service-connected skin disability is not assignable in 
this case.  

The service-connected skin disability manifested by 
dyshidrotic eczema of the hands and feet currently is not 
shown to be productive of active manifestations or otherwise 
productive of other likely manifestations that would warrant 
a rating higher than 10 percent.  

The medical evidence, including VA examination reports dated 
in July 2005 and April 2007, essentially reporting a history 
of dyshidrotic eczema, fails to show the presence of active 
skin disease.  Clearly, even considering the veteran's recent 
assertions, a disability picture reflective of dermatitis or 
eczema affecting more than 20 percent of the entire body or 
exposed surfaces cannot be found.  

Further, the service-connected skin disorder is not shown to 
require systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more.  

Based on these findings, the preponderance of the evidence is 
against the claim for a rating in excess of 10 percent for 
the service-connected skin disability.  

The Board parenthetically observes that the 10 percent 
evaluation has been in effect for well in excess of twenty 
years and is protected.  38 U.S.C.A. § 110 (West 2002); 38 
C.F.R. § 3.951(b) (2008).  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert, supra.  



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for a claimed blood disorder is denied.  

An increased rating in excess of 10 percent for the service-
connected dyshidrosis with hyperhidrosis is denied.  



REMAND

In this case, the veteran also asserts that his bladder and 
skin cancer are the result of his documented exposure to 
radiation while serving in Japan after World War II.  

In February 2006, the DTRA indicated that review of Marine 
Corps records did not document that the veteran was present 
with the American occupation forces in Nagasaki, Japan.  
However, the Board finds that the credible statements made by 
a retired Marine Corp Colonel in April 2005 tend to establish 
that the veteran served near and likely visited the vicinity 
of Nagasaki during the occupation of Japan.  

Bladder cancer and skin cancer are listed as radiogenic 
diseases under 38 C.F.R. § 3.311.  That regulation provides 
that in all cases in which it is established that a 
radiogenic disease first became manifest after service, and 
was not manifest to a compensable degree within any 
applicable presumptive period as specified in 38 C.F.R. 
§§ 3.307, 3.309 (2007), and it is contended the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the radiation dose or doses.  
38 C.F.R. § 3.311(a).  If exposure is confirmed, the claim 
will be referred to the Under Secretary for Benefits as 
directed in 38 C.F.R. § 3.111(b)(1)(iii) for further 
disposition.  

Thus, given likelihood of exposure during service, 
entitlement to service connection under the second method is 
not warranted.  

Accordingly, these remaining issues are REMANDED to the RO 
for the following action:  

1.  The RO should take appropriate steps 
to fully develop and adjudicate the 
veteran's claim of service connection for 
bladder cancer and skin cancer in light 
of the provisions of 38 C.F.R. § 3.311, 
to include providing an estimate of the 
relative size and nature of any radiation 
dose that can be based on his documented 
participation in the occupation of Japan 
after World War II.  

2.  Following completion of all indicated 
development, the RO should readjudicate 
the veteran's claims in light of all the 
evidence of record.  If any benefit 
sought on appeal is not granted, then the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the case and afforded an opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


